DETAILED ACTION
1.	The applicant’s amendment filed 12/01/2021 was received. Claims 1, 4 & 6 were amended. Claims 10-20 were cancelled.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 09/08/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
4.	The disclosure objections in the Office Action issued on 09/08/2021 are withdrawn.

Claim Objections
5.	The claim objections in the Office Action issued on 09/08/2021 of claims 4 & 6 are withdrawn per amendments of claims 4 & 6.

Claim Rejections
6.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-9 are withdrawn per amendments of claim 1.
Reasons for Allowance
7.	Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record “CN 209624811 U” (cited in 08/05/2021 IDS) does not disclose or suggest “at least two ribbed plates; an annular groove is defined between the first bearing portion and the second bearing portion; the at least two ribbed plates are formed in the annular groove; each of the at least two ribbed plates comprises a first ribbed portion and a second ribbed portion connected to the first ribbed portion; the first ribbed portion is connected to the second bearing portion; the second ribbed portion is connected to the first bearing portion; and an included angle θ1 is defined by the first ribbed portion and the second ribbed portion, and θ1 is an obtuse angle” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717